DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
Applicant’s arguments, see page 7, filed 19 August 2022, with respect to the rejection(s) of claim(s) 1-16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the previous rejection mailed 18 May 2022 has been withdrawn.  However, upon further consideration, a new grounds of rejection is made over LUNDBERG (2010/0092441 A1) in view of MEYERHOFF (US 2004/0224868 A1), GIORDANO (US 2008/0038410 A1) and GREEN (US 2020/0352986 A1, effective filing date of 22 July 2020) (described below).

Status of Claims
Receipt is acknowledged of amendment and remarks filed on 19 August 2022. 
Claims 6 and 12 have been amended.
Claims 23-30 are cancelled.
Claims 17-22 remains withdrawn from consideration.
Claims 1-16 are examined herein to the extent that the elemental metal is calcium and the condition is SARS-CoV-2 infection, e.g., applicant's elected species.



Drawings



This application includes color drawings.  However, there is no petition under 37 C.F.R. §  1.84 (a) (2) to accept Color Drawings.  Applicant must also pay the fee set forth in  §  1.17(h), include three (3) sets of color drawings, and make an amendment to the specification to insert (unless the specification contains or has been previously amended to contain) the following language as the first paragraph of the brief description of the drawings:
The patent or application file contains at least one drawing executed in color.  Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
	The drawings will be considered once it has been indicated whether the drawings are meant to be filed as color drawings or not.  If the drawings are meant to be filed as color drawings then the requirements above must be met.  

Information Disclosure Statement
The information disclosure statement (IDS) filed 06/13/2022 and 09/23/2022 have been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Additional Rejections Withdrawn
The rejection of claims 6 and 12 under U.S.C. 112(b), as being indefinite, is withdrawn in view of the amendments of claims 6 and 12.  


New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.








The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 8, 10-16 rejected under 35 U.S.C. 103 as being unpatentable over LUNDBERG (2010/0092441 A1, cited in PTO-892 mailed 05/18/2022) in view of MEYERHOFF (US 2004/0224868 A1), GIORDANO (US 2008/0038410 A1) and GREEN (US 2020/0352986 A1, effective filing date of 22 July 2020, cited in PTO-892 mailed 05/18/2022).
Lundberg is primarily directed towards a method comprising administration of inorganic nitrite and nitrate (paragraph [0006-0007]).
	Regarding claim 1, Lundberg discloses a method comprising administration to a mammal including a human (paragraph [0031]) of a composition comprising inorganic nitrite and nitrate (paragraph [0006]).  Lundberg discloses administration of the composition comprising inorganic nitrite and/or nitrate for providing reaction products including nitric oxide (paragraph [0040]).  Lundberg discloses administration of the composition including orally (paragraph [0041]).  
	Regarding claim 4, Lundberg discloses that the salt of nitrate and nitrite includes potassium (paragraph [0049]).
	Regarding claim 6, Lundberg discloses daily dose including three times daily (e.g. 8 hours or 24 hours) (paragraph [0110]).
	Regarding claim 13, Lundberg discloses that the method is used to treat including inflammatory airway disease such as asthma (e.g. human subject exhibits shortness of breath or difficulty breathing) (paragraph [0011]) and alleviating and/or prophylactic effects in patients with pathological conditions characterized by low oxygen availability (e.g. decreased blood oxygen saturation) (paragraph [0099]).
	Regarding claim 14, Lundberg discloses that the method is used to treat including interstitial lung disease (e.g. human subject exhibits tissue damage in the lung) (paragraph [0011]).
Lundberg discloses that the method can be provided to including patients who suffer from injury to the brain (e.g. human subject exhibits tissue damage in the brain) (paragraph [0089]).  Lundberg discloses the method has therapeutic effects in patients with erectile dysfunction (e.g. inability to perform sexual activity) (paragraph [0094]).
	Regarding claim 16, Lundberg discloses a dose of 10 mg/kg nitrate administered to rats (paragraph [0136]).  An amount of 10 mg/kg for a human would be about 700 mg for a 70 kg human.  
	Lundberg does not specifically teach that the administering elemental calcium along with orally administering nitrate and/or nitrite.  Lundberg does not specifically teach that the human administered the composition is a human having SARS-CoV-2.  The deficiency is made up for by the teachings of Meyerhoff, Giordano and Green.
	Meyerhoff is primarily directed towards reactive agent that has nitrite reductase activity, nitrate reductase activity, and/or nitrosothiol reductase activity, which converts at least one of nitrites, nitrates and nitrosothils to nitric oxide when in contact with blood (abstract).
 	Regarding claim 1, Meyerhoff teaches that source of metals and/or metal ions converts nitrates, nitrites and/or nitrosothiols, or generates a species capable of converting nitrates, nitrites and/or nitrosothiols to NO (e.g. nitric oxide) (paragraph [0037]).  Meyerhoff teaches that metal/metal ion sources include calcium (paragraph [0037]).
	Regarding claim 16, Meyerhoff teaches a metal source amount of including 4 mg (paragraphs [0058-0063]).
	Giordano is primarily directed towards a composition comprising various vitamins and minerals including calcium (abstract).
	Regarding claim 1, Giordano teaches a composition comprising calcium that is in the form of including elemental calcium (paragraph [0010]).
	Green is primarily directed towards a composition and methods for improving nitric oxide levels in a subject comprising administration of compositions comprising inorganic nitrate (abstract).
	Regarding claims 1, 10-15, Green teaches methods and compositions for treating, preventing, alleviating and managing nitric oxide deficiencies including Severe Acute Respiratory Syndrome (SARS) (paragraph [0017]).  Green teaches that the method includes consumption of inorganic nitrate compositions by a subject in need thereof, where the consumption of the nitrate-rich composition results in bio-convertible to nitric oxide (paragraph [0027]). Green teaches that the composition and method can be used for enhancing nitric oxide bioavailability in individuals including suffering from SARS CoV-2 infection (e.g. viral respiratory infection); wherein the subject is administered the composition comprising a dose amount of nitrate to prevent or reduce a symptom (paragraph [0039]).  Green teaches that the symptoms of the subject includes low oxygenation (e.g. hypoxic), sore throat, fever, and coughing (paragraph [0039]).
	Regarding claim 6, Green teaches administration of a second dose within 4-10 hours of the initial dose (paragraph [0036]).
	Regarding claim 16, Green teaches that the amount of the nitrate salt is from about 1 to 50 mg/kg/day (e.g. about 70 to 3500 mg for 70 kg human) (paragraph [0034]).  An amount of about 70 to 3500 mg of nitrate as calcium nitrate would contain about 100.18 mg to 5009.08 mg of calcium (e.g. percent composition of Ca(NO3)2 is 24.43% Ca, 17.07% N, and 58.50% O).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer to a human by including orally a composition comprising elemental calcium as a calcium source and inorganic nitrate and/or nitrite; wherein the human is a human suffering from SARS CoV-2 infection; wherein the amount of the nitrate is about 1 to 50 mg/kg (e.g. about 70 to 3500 mg of nitrate for 70 kg human and about 100.18 mg to 5009.08 mg of calcium); and wherein administration reduces symptoms including low oxygenation (e.g. hypoxic), sore throat, fever, and coughing.  The person of ordinary skill in the art would have been motivated to combine the teachings of Lundberg and Meyerhoff and included a metal source including calcium source in the composition of Lundberg that is administered to a human, because Lundberg and Meyerhoff both has the same purpose of providing nitric oxide to a human.  As such, one of ordinary skill in the art would expect that the combination would also be effective providing nitric oxide to a human. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Exparte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Additionally, person of ordinary skill in the art would have been motivated to use any known available calcium sources as the source for providing calcium including elemental calcium which is taught by Giordano as a form of calcium for providing calcium.  Further, Lundberg discloses administration of the composition comprising inorganic nitrite and/or nitrate for providing reaction products including nitric oxide and Green teaches that administration of a composition for providing nitric oxide that comprising nitrate can be used to treat individuals suffering from SARS CoV-2 infection.  Thus, the person of ordinary skill in the art would expect that the administration of the composition comprising inorganic nitrite and/or nitrate for providing nitric oxide as taught by Lundberg would be effective for treating individuals suffering from SARS CoV-2 infection which is taught by Green.  The person of ordinary skill in the art would have reasonably expected success because Lundberg discloses a method comprising administration to a mammal including a human (paragraph [0031]) of a composition comprising inorganic nitrite and nitrate (paragraph [0006]).  Lundberg discloses administration of the composition comprising inorganic nitrite and/or nitrate for providing reaction products including nitric oxide (paragraph [0040]).  Lundberg discloses administration of the composition including orally (paragraph [0041]).  Lundberg discloses that the salt of nitrate and nitrite include calcium (e.g. elected elemental metal) (paragraph [0049]).  Meyerhoff teaches that source of metals and/or metal ions converts nitrates, nitrites and/or nitrosothiols, or generates a species capable of converting nitrates, nitrites and/or nitrosothiols to NO (e.g. nitric oxide) (paragraph [0037]).  Meyerhoff teaches that metal/metal ion sources include calcium (paragraph [0037]).  Green teaches methods and compositions for treating, preventing, alleviating and managing nitric oxide deficiencies including Severe Acute Respiratory Syndrome (SARS) (paragraph [0017]).  Giordano teaches a composition comprising calcium that is in the form of including elemental calcium (paragraph [0010]).  Green teaches that the method includes consumption of inorganic nitrate compositions by a subject in need thereof, where the consumption of the nitrate-rich composition results in bio-convertible to nitric oxide (paragraph [0027]).  Green teaches that the composition and method can be used for enhancing nitric oxide bioavailability in individuals including suffering from SARS CoV-2 infection (paragraph [0039]).
Regarding claim 8, in light of the disclosure of Lundberg and the teachings of Green (described above), it would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer to a human by including orally a composition comprising elemental calcium as a source of calcium and inorganic nitrite and/or nitrate; and wherein the human is a human suffering from SARS CoV-2 infection.  The method in light of the disclosure of Lundberg and the teachings of Meyerhoff, Giordano and Green is the same as the instantly claimed method, therefore, the method in light of the disclosure of Lundberg and the teachings of Meyerhoff, Giordano and Green necessarily has the same characteristics as the instantly claimed method, e.g. the SpO2 level of the human subject increases by at least about 1% within about 5 minutes to about 2.5 hours after administration.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg in view of Green as applied to claims 1, 4, 6, 8, 10-16 above, and further in view of BENJAMIN (US 2002/0155174 A1, cited in PTO-892 mailed 05/18/2022).
Lundberg, Meyerhoff, Giordano and Green do not specifically teach orally administering to the human a pharmaceutically effective amount of an acid or that the acid is citric acid.   The deficiencies are made up for by the teachings of  Benjamin.
Benjamin is primarily directed towards a dosage form comprising an acidifying agent in an amount sufficient to reduce the pH at an environment of use to below pH 4 and a source of nitrite ions or a nitrate precursor thereof (abstract).
Regarding claim 2, Benjamin teaches a dosage form comprising acidifying agent in an amount sufficient to reduce the pH at an environment of use to below pH 4 and a pharmaceutically acceptable source of nitrite ions or a nitrate precursor thereof; wherein the acidifying agent and said source of nitrite ions or nitrate precursor are separately disposed in respective pharmaceutically acceptable carriers for admixture at the intended environment of use to release NO (paragraphs [0025-0028]).
Regarding claim 3, Benjamin teaches that the acidifying agent includes citric acid (paragraph [0038]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer to a human by including orally a composition comprising elemental calcium as a calcium source and inorganic nitrate and/or nitrite; and administer orally to the human a separate composition comprising an acidifying agent including citric acid; wherein the human is a human suffering from SARS CoV-2 infection; wherein the amount of the nitrate is about 1 to 50 mg/kg (e.g. about 70 to 3500 mg of nitrate for 70 kg human and about 100.18 mg to 5009.08 mg of calcium); and wherein administration reduces symptoms including low oxygenation (e.g. hypoxic/decreased oxygen saturation), sore throat, fever, and coughing.  The person of ordinary skill in the art would have been motivated to make those modifications to provide release of NO at an intended environment by administering an acidifying agent including citric acid in a separate composition that would allow release of NO after interacting with the nitrite and/or nitrate.  The person of ordinary skill in the art would have reasonably expected success because Lundberg discloses a method comprising administration to a mammal including a human (paragraph [0031]) of a composition comprising inorganic nitrite and nitrate (paragraph [0006]).  Lundberg discloses administration of the composition comprising inorganic nitrite and/or nitrate for providing reaction products including nitric oxide (paragraph [0040]).  Lundberg discloses administration of the composition including orally (paragraph [0041]).  Green teaches methods and compositions for treating, preventing, alleviating and managing nitric oxide deficiencies including Severe Acute Respiratory Syndrome (SARS) (paragraph [0017]).  Green teaches that the method includes consumption of inorganic nitrate compositions by a subject in need thereof, where the consumption of the nitrate-rich composition results in bio-convertible to nitric oxide (paragraph [0027]).  Green teaches that the composition and method can be used for enhancing nitric oxide bioavailability in individuals including suffering from SARS CoV-2 infection (paragraph [0039]).  Benjamin teaches a dosage form comprising acidifying agent in an amount sufficient to reduce the pH at an environment of use to below pH 4 and a pharmaceutically acceptable source of nitrite ions or a nitrate precursor thereof; wherein the acidifying agent and said source of nitrite ions or nitrate precursor are separately disposed in respective pharmaceutically acceptable carriers for admixture at the intended environment of use to release NO (paragraphs [0025-0028]).




Claims 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg in view of Green as applied to claims 1, 4, 6, 8, 10-16 above, and further in view of RAO (“Pulse oximeters for COVID-19: What oxygen saturation levels can tell you about SARSCoV-2 infection”, article obtained from: https://www.healio.com/news/pulmonology/20220127/pulse-oximeter-readings-unreliable-to-assess-covid19-pneumonia-severity-across-ethnicities, obtained on 13 May 2022, publication date of 18 August 2020, cited in PTO-892 mailed 05/18/2022).
Lundberg, Meyerhoff, Giordano and Green do not specifically teach that the human has a blood oxygen saturation level (SpO2 level) of less than about 95% or less than about 92%.  Lundberg and Green do not specifically teach orally administer the at least one elemental metal when the SpO2 level of the human falls below about 95% or about 92%.  The deficiencies are made up for by that teachings of Rao.
Rao is primarily directed towards use of pulse oximeters to measure oxygen saturation levels for including people testing positive for COVID-19 (see entire copy of the electronic article).
Regarding claims 5 and 7, Rao teaches that a healthy person has an SpO2 value usually falling between 94-96 percent.  Rao teaches that a value below 90 percent during a COVID-19 (e.g. SARS-CoV-2) outbreak indicate low oxygen level, a condition known as hypoxemia (second page of the copy of the electronic article).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer to a human by including orally a composition comprising elemental calcium as a calcium source and inorganic nitrate and/or nitrite; wherein the human is a human suffering from SARS CoV-2 infection; wherein the amount of the nitrate is about 1 to 50 mg/kg (e.g. about 70 to 3500 mg of nitrate for 70 kg human and about 100.18 mg to 5009.08 mg of calcium); wherein administration reduces symptoms including low oxygenation (e.g. hypoxic/decreased oxygen saturation), sore throat, fever, and coughing; and wherein the human has a blood oxygen saturation level of below 90 percent.  The person of ordinary skill in the art would have been motivated to make those modifications because the method which is prima facie obvious in light of the disclosure of Lundberg and the teachings Meyerhoff, Giordano and Green is used to treat individuals suffering from SARS CoV-2 infection and for treating symptoms including low oxygenation and Rao teaches that a value below 90 percent during a COVID-19 outbreak low oxygen level.  Thus, the person of ordinary skill in the art would administer a composition for treating low oxygen level to a human infected with SARS CoV-2 and has an SpO2 level below 90 percent since they are in need of treatment for low oxygen level.  The person of ordinary skill in the art would have reasonably expected success because Lundberg discloses a method comprising administration to a mammal including a human (paragraph [0031]) of a composition comprising inorganic nitrite and nitrate (paragraph [0006]).  Lundberg discloses administration of the composition comprising inorganic nitrite and/or nitrate for providing reaction products including nitric oxide (paragraph [0040]).  Lundberg discloses administration of the composition including orally (paragraph [0041]).  Green teaches methods and compositions for treating, preventing, alleviating and managing nitric oxide deficiencies including Severe Acute Respiratory Syndrome (SARS) (paragraph [0017]).  Green teaches that the method includes consumption of inorganic nitrate compositions by a subject in need thereof, where the consumption of the nitrate-rich composition results in bio-convertible to nitric oxide (paragraph [0027]).  Green teaches that the composition and method can be used for enhancing nitric oxide bioavailability in individuals including suffering from SARS CoV-2 infection (paragraph [0039]).   Rao teaches that a healthy person has an SpO2 value usually falling between 94-96 percent.  Rao teaches that a value below 90 percent during a COVID-19 (e.g. SARS-CoV-2) outbreak indicate low oxygen level, a condition known as hypoxemia (second page of the copy of the electronic article).
Regarding claim 9, in light of the disclosure of Lundberg and the teachings of Green and Rao (described above), it would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer to a human by including orally a composition comprising inorganic nitrite and/or nitrate; wherein the nitrite and/or nitrate is a salt of calcium; and wherein the human is a human suffering from SARS CoV-2 infection and has an SpO2 value of below 90 percent.  The method in light of the disclosure of Lundberg and the teachings of Green and Rao is the same as the instantly claimed method, therefore, the method in light of the disclosure of Lundberg and the teachings of Green necessarily has the same characteristics as the instantly claimed method, e.g. the SpO2 level of the human subject increases to at least about 95% within about 5 minutes to about 2.5 hours after administration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 8 and 10-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-29 of copending Application No. 16/779,349 (hereafter ‘349) in view of GREEN (US 2020/0352986 A1, effective filing date of 22 July 2020, cited in PTO-892 mailed 05/18/2022).
Regarding instant claims 1-3, 6 and 16; claim 14 of ‘349 recites a method comprising co-administering to a subject elemental metal and a source of nitrate anion; wherein the elemental metal is selected from including elemental calcium.  Claim 22 of ‘349 recites that the method further comprises administering to the subject an acid.  Claim 20 recites that the amount of the elemental metal is between 1 mg and 800 mg and the amount of the source of nitrate anion is between 30 mg and 2000 mg of nitrate anion.  Claim 29 of ‘349 recites that the acid is citric acid.
Claims 14-29 of ‘349 do not specifically recite that the human is a human that has a condition of SARS-CoV-2 infection (e.g. applicant elected species).  The deficiency is made up for by the teachings of Green.
Green is primarily directed towards a composition and methods for improving nitric oxide levels in a subject comprising administration of compositions comprising inorganic nitrate (abstract).
	Regarding claims 1, 10-15, Green teaches methods and compositions for treating, preventing, alleviating and managing nitric oxide deficiencies including Severe Acute Respiratory Syndrome (SARS) (paragraph [0017]).  Green teaches that the method includes consumption of inorganic nitrate compositions by a subject in need thereof, where the consumption of the nitrate-rich composition results in bio-convertible to nitric oxide (paragraph [0027]). Green teaches that the composition and method can be used for enhancing nitric oxide bioavailability in individuals including suffering from SARS CoV-2 infection (e.g. viral respiratory infection); wherein the subject is administered the composition comprising a dose amount of nitrate to prevent or reduce a symptom (paragraph [0039]).  Green teaches that the symptoms of the subject includes low oxygenation (e.g. hypoxic), sore throat, fever, and coughing (paragraph [0039]).
	Regarding claim 4, Green teaches that the nitrate includes potassium nitrate (paragraph [0015]).
Regarding claim 6, Green teaches administration of a second dose within 4-10 hours of the initial dose (paragraph [0036]).
	Regarding claim 16, Green teaches that the amount of the nitrate salt is from about 1 to 50 mg/kg/day (e.g. about 70 to 3500 mg for 70 kg human) (paragraph [0034]).  An amount of about 70 to 3500 mg of nitrate as calcium nitrate would contain about 100.18 mg to 5009.08 mg of calcium (e.g. percent composition of Ca(NO3)2 is 24.43% Ca, 17.07% N, and 58.50% O).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer to a human having SARS CoV-2 infection, by including orally, a composition comprising elemental calcium and a source of nitrate anion including potassium nitrate; the amount of the elemental calcium is between 1 mg and 800 mg and the amount of the potassium nitrate is between 30 mg and 2000 mg; wherein administration reduces symptoms including low oxygenation (e.g. hypoxic/decreased oxygen saturation), sore throat, fever, and coughing; and wherein administration of a second dose is within 4-10 hours of the initial dose.  The person of ordinary skill in the art would have been motivated to make those modifications because the method recited in the claims of ‘349 is substantially the same as the method taught by Green that includes administration of a source of nitrate and Green teaches that the method can be used to treat human having SARS CoV-2 infection.  Thus, one of ordinary skill in the art would expect that the method of the claims of ‘349 can be used to treat a human having SARS CoV-2 infection.  The person of ordinary skill in the art would have reasonably expected success because claim 14 of ‘349 recites a method comprising co-administering to a subject elemental metal and a source of nitrate anion; wherein the elemental metal is selected from including elemental calcium.  Claim 22 of ‘349 recites that the method further comprises administering to the subject an acid.  Claim 20 recites that the amount of the elemental metal is between 1 mg and 800 mg and the amount of the source of nitrate anion is between 30 mg and 2000 mg of nitrate anion.  Green teaches methods and compositions for treating, preventing, alleviating and managing nitric oxide deficiencies including Severe Acute Respiratory Syndrome (SARS) (paragraph [0017]).  Green teaches that the method includes consumption of inorganic nitrate compositions by a subject in need thereof, where the consumption of the nitrate-rich composition results in bio-convertible to nitric oxide (paragraph [0027]). Green teaches that the composition and method can be used for enhancing nitric oxide bioavailability in individuals including suffering from SARS CoV-2 infection (e.g. viral respiratory infection); wherein the subject is administered the composition comprising a dose amount of nitrate to prevent or reduce a symptom (paragraph [0039]).  Green teaches that the symptoms of the subject includes low oxygenation (e.g. hypoxic), sore throat, fever, and coughing (paragraph [0039]).  Green teaches that the nitrate includes potassium nitrate (paragraph [0015]).
Regarding claim 8, the method of claims 14-29 of ‘349 is substantially the same as the method of claims 1-4, 6 and 16, therefore, the method of claims 14-29 of ‘349 necessarily provides the same properties as the method of instant claim 1, e.g., the SpO2 level of the human subject increases by at least about 1% within about 5 minutes to about 2.5 hours after administration.
This is a provisional nonstatutory double patenting rejection.

Claims 5, 7 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-29 of ‘349 as applied to claims 1-4, 6, 8 and 10-16 above, and further in view of RAO (“Pulse oximeters for COVID-19: What oxygen saturation levels can tell you about SARSCoV-2 infection”, article obtained from: https://www.healio.com/news/pulmonology/20220127/pulse-oximeter-readings-unreliable-to-assess-covid19-pneumonia-severity-across-ethnicities, obtained on 13 May 2022, publication date of 18 August 2020, cited in PTO-892 mailed 05/18/2022).
	The claims of ‘349 do not specifically recite and Green does not specifically teach that that the human has a blood oxygen saturation level (SpO2 level) of less than about 95% or less than about 92%.  The claims of ‘349 do not specifically recite and Green does not specifically teach orally administer the at least one elemental metal when the SpO2 level of the human falls below about 95% or about 92%.  The deficiencies are made up for by that teachings of Rao.
Rao is primarily directed towards use of pulse oximeters to measure oxygen saturation levels for including people testing positive for COVID-19 (see entire copy of the electronic article).
Regarding claims 5 and 7, Rao teaches that a healthy person has an SpO2 value usually falling between 94-96 percent.  Rao teaches that a value below 90 percent during a COVID-19 (e.g. SARS-CoV-2) outbreak indicate low oxygen level, a condition known as hypoxemia (second page of the copy of the electronic article).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer to a human having SARS CoV-2 infection, by including orally, a composition comprising elemental calcium and a source of nitrate anion including potassium nitrate; the amount of the elemental calcium is between 1 mg and 800 mg and the amount of the potassium nitrate is between 30 mg and 2000 mg; wherein administration reduces symptoms including low oxygenation (e.g. hypoxic/decreased oxygen saturation), sore throat, fever, and coughing; wherein administration of a second dose is within 4-10 hours of the initial dose; and wherein the human has a blood oxygen saturation level of below 90 percent.  The person of ordinary skill in the art would have been motivated to make those modifications because Rao teaches that a value below 90 percent during a COVID-19 (e.g. SARS-CoV-2) outbreak indicate low oxygen level, a condition known as hypoxemia.  Thus, the person of ordinary skill in the art would administer a composition for treating low oxygen level to a human infected with SARS CoV-2 and has an SpO2 level below 90 percent since they are in need of treatment for low oxygen level.
Regarding claim 9, in light of the claims of ‘349 and the teachings of Green and Rao (described above), it would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer to a human by including orally a composition comprising inorganic nitrite and/or nitrate; wherein the nitrite and/or nitrate is a salt of calcium; and wherein the human is a human suffering from SARS CoV-2 infection and has an SpO2 value of below 90 percent.  The method in light of the disclosure of Lundberg and the teachings of Green and Rao is the same as the instantly claimed method, therefore, the method in light of the claims of ‘349 and the teachings of Green and Rao necessarily has the same characteristics as the instantly claimed method, e.g. the SpO2 level of the human subject increases to at least about 95% within about 5 minutes to about 2.5 hours after administration.

Response to Arguments
Applicant’s arguments will be addressed as they pertain to the new grounds of rejection above.  
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the arguments are not directed towards references as used in the new grounds rejection described above.
Thus, for the reasons of record and for the reasons presented above claims 1-16 are rejected under 35 U.S.C. 103(a).


Conclusion and Correspondence
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN P NGUYEN/
Examiner, Art Unit 1619








/Robert T. Crow/Primary Examiner, Art Unit 1634